DETAILED ACTION
This office action is in response to applicant’s communication filed 11/08/2021.
Claims 1-31 have been considered. 
-	Claims 16, 19, 22-23, 27, and 31 are pending.
-	Claims 16 and 19 have been amended. 
-	Claims 1-15 had been previously canceled via preliminary amendment. 
-	Claims 17-18, 20-21, 24-26, and 28-30 have been canceled earlier as well. 
-	Claim(s) 31 has/have been newly added.
-	 Claims 16, 19, 22-23, 27, and 31 have been rejected as described below. 
- 	 This action is FINAL.  

Claim Interpretation – 35. USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a member for actuating”, “a unit for automatically determining the type of gas in the fluid circuit”, “data acquisition and processing electronic unit being configured to adapt”, in claims 16, 19, 22-23, 27, and 31. 
Examiner has interpreted these components to cover the corresponding structure(s) described in the specification as performing the claimed function(s), and equivalents thereof:
A member for actuating: The valve 1 further includes an actuator member 7 for controlling at least one flow rate monitoring unit (for example the pressure-reducing valve or an isolating valve or a valve pusher). In the example from Figure 1, the actuator member 7 is a pivoting lever. Of course, instead or in addition to this, the actuator member could include a part that is mobile in translation, a knob that can be turned or a button (cf. for example Figures 5 to (Page 6, L30 – Page 7, L4) The actuator member includes at least one of the following: a rotary wheel, a pushbutton, a lever pivoting on the body. (Page 4, L19-20)
a unit for automatically determining the type of gas in the fluid circuit: The unit for determining the nature of the fluid may include a wireless scanning (and possibly writing) electronic device 101 such as a wireless communication scanner or transponder configured to scan remotely and wirelessly (and possibly to write) information stored by a data storage electronic device 102 such as a wireless communication RF tag attached to a fluid source (cf. figure 8) (as in page 7, L28-32). … That is to say that information (nature of the gas, bottle reference numbers, etc.) can be transmitted wirelessly between the bottle 140 or the set of the bottles and the valve 1 and then the module 8 via the transponders 102, 101. Moreover, as illustrated in Figures 1 and 8, the communication electronic device may be accommodated in a mobile support 100. The gas is preferably identified by near field communication (NFC). Of course, other technologies with the same range or different ranges may be envisaged ("RFID", "Bluetooth", "WIFI", "LoRA", "SigFox", infrared, barcode, flash code, etc.). Accordingly, the information medium 102 storing the identification of the type of gas may be situated on the bottle 140 or the set of bottles (rack), for example directly on the bottle and/or on a basic valve 330 mounted on the bottle and/or on a cap or protection frame or any other appropriate element of the device. Similarly, this gas identification information may be provided remotely, for example by radio, for example by remote control and/or a local or remote interface. (Page 8, L28 – Page 9, L9).
Data acquisition and processing electronic unit being configured to adapt: "The valve 1 includes in particular an adjustable flow rate regulator 16 that is preferably controlled by a data acquisition and processing electronic unit 12 integrated into the valve 1. The data acquisition and processing electronic unit 12 includes for example at least one programmable microprocessor associated with a memory. … The data acquisition and processing electronic unit 12 includes or is connected to an antenna 112 configured to receive a remote control signal from the flow rate regulator 16 for remote monitoring and modification of the flow rate imposed by the latter. In addition to or instead of this, the data acquisition and processing electronic unit 12 could include a wired connection port or a port for any other communication device." (as in page 6, L15-25, among others).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 16, 19, 22-23, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorczak (US 20050126571 A1) in view of Wegelin (US 20160216714 A1) in further view of GOTO (US 20130153040 A1).

Regarding claim 16, Jorczak teaches: 
A fluid supply device including a pressurized fluid valve, (Fig. 1 – 14; [0039] - An oxygen regulator comprising a solenoid valve 14 is operatively connected and located downstream from the tank 12. The valve 14 is adapted to control the oxygen flow-rate based on a control signal received thereby. [0054] - "may be used to control and reduce the pressure") comprising a body, (as above, See Fig. 1 - 14) a fluid circuit accommodated at least in part in the body, the fluid circuit having an upstream end configured to be connected to a reserve of pressurized fluid (Fig. 1 – see the connection between valve 14 and oxygen tank 16 located upstream; [0039] as above teaches: As depicted, the system 10 includes a source of oxygen in the form of an oxygen tank 12. An oxygen regulator comprising a solenoid valve 14 is operatively connected and located downstream from the tank 12. A tube 16 is also attached the valve 14 to transport to oxygen to a patient 18. The valve 14 is adapted to control the oxygen flow-rate based on a control signal received thereby.) and a downstream end configured to be connected to a receiving device, ([0039] - A tube 16 is also attached the valve 14 to transport to oxygen to a patient 18. The valve 14 is adapted to control the oxygen flow-rate based on a control signal received thereby; [0040] - "in operative communication".) the ([0040] - "maintain or alter the flow"; [0045] - "precise regulation of flow"; [0047] - Along with the remote control, an electromechanical element, e.g., a solenoid valve, serves to regulate the flow from the oxygen tank. Also, [0049] - A regulator comprising a solenoid valve 114 is operatively connected and located downstream from the tank 112.) and a member for actuating the fluid circuit, (implicit, since in the figure 1, position 22 is a receiver located on the valve, the actuating member is also necessarily located there; [0040] – “The receiver 22 is depicted in operative communication with the solenoid valve 14. Optionally, a translator is provided to translate the control signal to maintain or alter the flow of oxygen that is delivered through the valve 14 to the patient 18.” For more explicit teaching, see [0044] for various actuating mechanisms: “Any number of known means for altering fluid flow may be employed. Exemplary means for altering fluid flow include, but are not limited to, linearly or rotationally actuated switching mechanisms such as those associated with gate and ball valves, respectively.”.) the at least one control member including an adjustable flow rate regulator, (see [0040] - "maintain or alter the flow"; and [0045] & [0056] - "precise regulation of flow; see also [0058] - Along with the remote control, an electromechanical element, e.g., a solenoid valve, serves to regulate the flow from the fluid tank.) controlled by a data acquisition and processing electronic unit (figure 1 - 20 and [0058] - "the receiver module down-converts and/or demodulates"; also see further details in [0058]) integrated into the valve and including an antenna (see "antenna" in [0058], [0046]-48]) or a wired connection (see figure 1, connection between 20 and 22 and [0057]) configured to receive a remote control signal from the flow rate regulator to monitor and to control remotely the flow rate imposed by the flow rate regulator, ([0057] - In general, any remote control unit may be used that is suitable for controlling the valve to allow the user to adjust the rate of fluid flow from the source through the tube to the site. In some instances, the remote control unit may be attached to the valve, e.g., via a hardwired connection. Alternatively, the remote control unit may be detached from the valve, i.e., a wireless connection. Typically, though, a receiver is provided for receiving a signal from the remote control unit for controlling the valve or for controlling the means for altering fluid flow; [0047], [0057-60] – RF signal based remote control for flow rate control/regulation; More specifically, [0059] teaches to provide an indication of fluid flow rate, the system may further include a fluid flow sensor positioned to detect and/or monitor the rate of fluid flow to the site. When such a sensor is employed, an indicator for indicating the rate of fluid flow detected and/or monitored by the fluid flow sensor is typically provided as well. Typically, the remote control unit houses such an indicator. In addition or in the alternative, one or more indicators may be located in a monitoring station. In any case, the invention generally allows users to adjust fluid flow rates incrementally.) 

While Jorczak teaches RF signal based remote control for flow rate control/regulation in [0047], [0057-60] and more specifically, [0059] teaches to provide an indication of fluid flow rate, the system may further include a fluid flow sensor positioned to detect and/or monitor the rate of fluid flow to the site,
Jorczak does not explicitly disclose:
comprising a unit for automatically determining the type of gas [in the fluid circuit connected to the data acquisition and processing electronic unit,]  the data acquisition and processing electronic unit being configured to adapt how the flow rate regulator is controlled as a function of the type of gas in the fluid circuit.

Wegelin explicitly teaches:
comprising a unit for automatically determining the type of gas [in the fluid circuit connected to the data acquisition and processing electronic unit,]  the data acquisition and processing electronic unit being configured to adapt how the flow … is controlled as a function of the type of gas in the fluid circuit. ([0027] teaches once the fluid dispenser 10 and smartphone 36 have established a communication link, the smartphone 36 can detect the type of fluid stored or contained in the fluid container 20. In one embodiment, the smartphone 36 can transmit an interrogation signal to the fluid dispenser 10 requesting information about the fluid stored therein. The fluid dispenser 10 can then respond to the interrogation signal by transmitting, to the smartphone 36, identification of the type of fluid stored in the fluid container 20. It is to be appreciated that the fluid dispenser 10 can identify the type of fluid stored in the fluid container 20 from a barcode affixed to the fluid container 20, from an installer (e.g., through manual entry at a keypad (not shown)), from an RFID chip, or any of a variety of suitable alternative sources. [0028] teaches once the smartphone 36 has detected the type of fluid in the fluid dispenser 10, the dosage setting for the fluid type can be retrieved from the memory module (not shown) and transmitted to the fluid dispenser 10. The fluid dispenser 10 can then adjust the dosage amount for the fluid based upon the dosage setting received from the smartphone 36. Referring to FIG. 4 as an example, if the smartphone 36 detects that the type of fluid stored in the fluid container 20 is Fluid #1, the smartphone 36 can transmit a dosage setting of 1.0 mL to the fluid dispenser 10. If the smartphone 36 detects that the type of fluid stored in the fluid container 20 is Fluid #2, the smartphone 36 can transmit a dosage setting of 0.6 mL to the fluid dispenser 10. See [0031] for various examples regarding the nature of the fluid such as a composition of the fluid etc. [0033-37] teach regarding the processing, memory modules and communication components and capabilities achieving the above functions. Accordingly, above citations in combination teach an automatic determination of the type of fluid and the adaptation of the control of the fluid flow as a function of the fluid type.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of interrogation and automatic determination of fluid type and adapt control of flow according to the determined fluid type as taught by Wegelin to the fluid supply selection and control system as taught by Jorczak as both are directed to the field of fluid flow control. The combination would have been motivated in order to enable an advantageous well-known fluid-specific programmable flow control to be achieved by substituting a manual selection and adaptive control with a well-known practice of automation in the art as evident in Wegelin, abstract, [0004], [0027-28], [0031].
While Wegelin teaches automatic determination of fluid type and adapt control of flow according to the determined fluid type as cited above and while fluids include gas and liquids,
Jorczak and Wegelin do not explicitly disclose:
[… adapt how the flow] rate regulator [is controlled as a function of the type of gas in the fluid circuit.]

GOTO explicitly teaches:
rate regulator [is controlled as a function of the type of gas in the fluid circuit.] (abstract - A mass flow controller can be re-specified corresponding to multiple types of actual process gases and multiple flow rate ranges; Among many paragraphs, see [0050] -  (b) The control data is provided. The control data includes a plurality of control parameters respectively associated with mutually different mass flow rates. The data is provided according to a type of the gas flowing on the flow path. [0052] - Using the flow rate control device, highly accurate flow rate control can be carried out according to the type of gas whose flow rate is being controlled. Also see claim 1 - (b) providing control data that includes a plurality of control parameters respectively associated with mutually different mass flow rates wherein the control data is provided according to a type of the gas flowing on the flow path. See also Fig. 4, [0125], [0127], [0130], [0208] etc. for further relevant details of this association (gas types and associated flow rates) based control/regulation.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of adapting to the association (gas types and associated flow rates) based control/regulation as taught by GOTO to the automatic fluid supply selection and control system/method as taught by Jorczak and Wegelin as all are directed to the field of fluid flow control. Being aware of the fluid types from Wegelin’s automatic identification & communication system/method, one of ordinary skill in the art would have taken advantage of the well-known association (gas types and associated flow rates) based control/regulation as taught by Goto in order to use that information for this association. The combination would have been motivated in order to enable an advantageous well-known fluid-specific programmable flow control in the art to be achieved by further enabling advantages such as lessening difficulties at both manufacturers’ and users’ end, accomplishing highly accurate mass GOTO, [0008], [0171], [0208]. 

Regarding claim 19, Jorczak, Wegelin, and GOTO teach all the elements of claim 16.
Jorczak and Wegelin further teach:
wherein the unit for automatically determining the type of gas in the fluid circuit includes a wireless scanning electronic device comprising a transponder configured for wireless remote scanning of information stored by a data storage electronic device comprising a wireless communication RF tag attached to a fluid source, (Jorczak: [0047], [0057-60] – RF signal based remote control for flow rate control/regulation; More specifically, [0059] teaches to provide an indication of fluid flow rate, the system may further include a fluid flow sensor positioned to detect and/or monitor the rate of fluid flow to the site. When such a sensor is employed, an indicator for indicating the rate of fluid flow detected and/or monitored by the fluid flow sensor is typically provided as well. Typically, the remote control unit houses such an indicator. In addition or in the alternative, one or more indicators may be located in a monitoring station. In any case, the invention generally allows users to adjust fluid flow rates incrementally. Note, the information being the "rate of fluid flow".) thereby allowing the attached fluid source to be interrogated remotely, wherein the data storage device stores information defining the nature of the gas in the fluid source. (Wegelin: As above, see [0027] teaches once the fluid dispenser 10 and smartphone 36 have established a communication link, the smartphone 36 can detect the type of fluid stored or contained in the fluid container 20. In one embodiment, the smartphone 36 can transmit an interrogation signal to the fluid dispenser 10 requesting information about the fluid stored therein. The fluid dispenser 10 can then respond to the interrogation signal by transmitting, to the smartphone 36, identification of the type of fluid stored in the fluid container 20. It is to be appreciated that the fluid dispenser 10 can identify the type of fluid stored in the fluid container 20 from a barcode affixed to the fluid container 20, from an installer (e.g., through manual entry at a keypad (not shown)), from an RFID chip, or any of a variety of suitable alternative sources.)
	Accordingly, motivation to combine the teachings of these two references are dictated by the same reasons as mentioned above.

Regarding claim 22, Jorczak, Wegelin, and GOTO teach all the elements of claim 16.
Jorczak further teaches:
further comprising a hand portable data acquisition, storage and processing electronic device comprising a remote control including a wireless communication device and at least one display, said device being configured to exchange data with the data acquisition and processing electronic unit of the valve remotely to monitor, display and control information, notably the flow rate imposed by the flow rate regulator. (As above, Fig. 4A-4C and [0062-65] teach remote control by wireless communication for example. [0062] teach portability. “For portability, the remote control unit is preferably a handheld unit. In some instances, the remote control unit may be equipped to provide for fingertip adjustment of the rate of fluid flow. Fingertip control may be In addition or in the alternative, the remote control unit may be sound activated unit that is optionally equipped to provide for voice recognition adjustment of the rate of fluid flow. An analog and/or digital display may be included as well for indicating the rate of fluid flow.”)

Regarding claim 23, Jorczak, Wegelin, and GOTO teach all the elements of claim 22.
Jorczak further teaches:
wherein the electronic device includes a human-machine interface configured to display tactile control symbols for modifying the flow rate value imposed by the flow rate regulator. (As above, see [0065] - Exemplary user interfaces, e.g., provided by the remote control, are depicted in FIG. 4. For example, FIG. 4A depicts an interface that employs a button selection remote control. This interface utilizes a digital display to show the user the current fluid flow. The buttons below the display are used to input the desired flow. In addition, FIG. 4B depicts an interface that also uses a digital display to show the user the current fluid flow rate. Two buttons are provided on the remote to allow the user to change fluid flow rate. One of the buttons allows for the flow rate of fluid to be increased by preset increments while the other button is used to decrease the flow rate by the same preset value. Furthermore, FIG. 3C depicts a dial interface. When using this remote the user would use the dial to point to the desired fluid flow rate. This interface does not require a digital display because the flow-rates are displayed directly next to the dial.)

Regarding claim 27, Jorczak, Wegelin, and GOTO teach all the elements of claim 16.
Jorczak further teaches:
wherein the flow rate regulator includes a variable orifice mechanism of piezoelectric type and/or of rotary or sliding valve type. ([0045] - As alluded to above, solenoid valves are particularly useful in the invention. Such valve typically employ a coil and a core that slides along under the influence of the magnetic field generated because of electrical current passed through the coil. The core serves as plunger to open or close a valve. Simple solenoid valves provide no control over the degree to which the valve is open or closed. Proportional solenoid valves, on the other hand, uses a variable input voltage and/or current to control the degree to which the valve is open or closed. The applied voltage and/or current are generally proportional to the amount of flow that the valve will provide. Proportional solenoid valves can provide precise regulation of flow, can typically operate anywhere from 0 to about 500 pounds per square inch, are very small and compact, and can operate under fairly rugged conditions. Additionally, [0061] - A PWM may be used to adjust the solenoid valve. The higher the duty cycle the more the valve will open and allow more fluid to flow through the system.)

Regarding claim 31, Jorczak, Wegelin, and GOTO teach all the elements of claim 16.
GOTO further teaches:
wherein the type of gas in the fluid circuit is selected from the group consisting of argon, oxygen, helium, carbon dioxide, and hydrogen. (Among many paragraphs, see [0006], [0125], [0171], [0215] actual gases that will be used, such as Argon (Ar).)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above, especially as the fluid identification of Wegelin can be from any fluids of different types, characteristics, formulations etc. (Wegelin, 0019]), it would be obvious to utilize the identification technique for GOTO’s mass flow rate control based on various gas types that includes gas such as Argon. Among various advantages as mentioned above, this combination would have especially accomplished more efficient shipment as in even if the mass flow controller has been adjusted with a calibration gas, it is possible for the mass GOTO [0208], [0215] etc.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 

Response to Arguments
	Applicant's remarks and arguments filed by the request for continuing examination of 11/08/2021 have been fully considered. See below for further details. 
Based on the amendment, the claim objections have been overcome and thus removed from above rejection.
Based on the amendment/argument, (as stated earlier in the prosecution) the 35 U.S.C. 112(f) interpretations will be maintained as aligned with applicant’s arguments that confirms that the examples from the specification are needed to be considered in order to understand those terms/phrases in the claim language and also those also align with examiner’s prior interpretations in order to apply prior art. See the further updated and clarified section in the above rejection, necessitated by the amendment. 
Applicant’s arguments regarding the prior art rejection are fully considered, and have been deemed to be not persuasive. 

Applicant argues regarding the claimed elements of claim 16 in page 4-5 of remarks for 2 components:
“Claim 16, as currently amended, requires, among other things, an electronic unit being configured to automatically adapt how the flow regulator is controlled as a function of the type of gas in the fluid circuit. This final element of claim 16 basically has two components. First, it requires an electronic unit that controls the flow regulator. Second, it requires that this control is automatically adapted to the type of gas in the fluid circuit. The examiner explicitly states that there is no automatic adjustment of oxygen flow rate and this must be done manually."
In response, Examiner respectfully disagrees. The referred examiner’s statement in the last line above was only directed to Jorczak art. For the amendment made earlier regarding the automation of the process, examiner added the Wegelin art and the combination of the arts have been provided that sufficiently teaches this feature. See 
However, although fluids include gas and liquids, the current claim language of “type of gas” is further defined/narrower than the previous “nature of the fluid” language. Thus, the amendments made in the independent claim changed the overall scope of the claim. 
Accordingly, a new ground of rejection has been provided introducing a new art, GOTO, necessitated by the amendment. See details in the rejection above, where citations from all arts have been updated, as necessitated by the amendment. 

Applicant also argues in page 4, 1st paragraph of remarks regarding claim 19 not being taught by Jorczak. However, the argued language is cited in the rejection through a combination of Jorczak and Wegelin. Wegelin and not Jorczak was explicitly cited for the argued portion, emphasis added. See below again from Wegelin, [0027]:
The fluid dispenser 10 can then respond to the interrogation signal by transmitting, to the smartphone 36, identification of the type of fluid stored in the fluid container 20. It is to be appreciated that the fluid dispenser 10 can identify the type of fluid stored in the fluid container 20 from a barcode affixed to the fluid container 20, from an installer (e.g., through manual entry at a keypad (not shown)), from an RFID chip, or any of a variety of suitable alternative sources. 
	The citations/explanations for the dependent claims have been updated accordingly in the rejection above. 

Accordingly, claims 16, 19, 22-23, 27, and 31 are not patentable over prior art(s).

Suggestions:



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albright (US 20190265218 A1) – This art teaches a mass flow controller and method for controlling a mass flow rate of a gas in a gas stream. It provides, among other things, a system and method for reporting a concentration of a gas type in a gas stream that includes two gas types. In some embodiments, the information about the concentration of the gas type may be used to control a mass flow rate of the gas type. This art has examples of various relevant gases such as Helium as a process gas under consideration.
Nawa (US 6691582 B1): - This art teaches a gas type identification system including an association of flow rate control and the gas types. 
SCHLUETER (US 20170018416 A1) – The invention relates to a gas inlet system for providing gas into an analytical apparatus, comprising at least a first and a second flow restriction that are arranged on a gas inlet line, a gas flow control line connected to the gas inlet line, a gas flow controller on the gas control line, and valves for controlling gas flow in the gas inlet line and the gas control line. Different types of gases in this art were exemplified such as Argon, Helium, Hydrogen, etc.
Kitayama (US 6210482 B1) – This art teaches an apparatus for feeding gases for use in semiconductor manufacturing reduced in size and manufacturing costs and facilitating a plurality of gas supply sources, gas source valves provided on the gas lead-out pipes from the respective gas supply sources, flow rate controllers provided on main gas feed pipes into which the lead-out pipes converge, and gas supply valves provided on the outlet side of the flow rate controllers. The different gases include Hydrogen, Helium, Oxygen, Argon (Ar), etc.
Brashear (US 20170271184 A1) – This art teaches methods and gas flow control assemblies configured to deliver gas to process chamber zones in desired flow ratios. In some embodiments, assemblies include one or more MFCs and a back pressure controller (BPC). The different gases include Oxygen, Carbon Dioxide, etc.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117         

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117